

117 HRES 590 IH: Recognizing that many Americans are not aware of the ways in which health care policy can affect every part of their lives and expressing support for the designation of the month of August as “National Health Care Awareness Month”.
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 590IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Payne, Mr. Suozzi, Mr. Espaillat, Ms. Williams of Georgia, Ms. Barragán, Ms. Adams, Mr. Vargas, Mr. Carson, Mr. Deutch, Mr. Higgins of New York, Mr. Danny K. Davis of Illinois, Mrs. McBath, Mr. Torres of New York, Mr. Levin of Michigan, Mr. Tonko, Ms. Scanlon, Ms. DeLauro, Ms. Schakowsky, Mr. Evans, and Ms. Norton) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing that many Americans are not aware of the ways in which health care policy can affect every part of their lives and expressing support for the designation of the month of August as National Health Care Awareness Month.Whereas there are 32,800,000 people under the age of 65 who are uninsured;Whereas approximately 4,400,000 children are uninsured;Whereas individuals of color are at a higher risk of being uninsured than non-Hispanic White individuals;Whereas 73.7 percent of uninsured adults said that they were uninsured because the cost of coverage was too high;Whereas in the first half of 2020, 43.4 percent of adults were inadequately insured, which meant they were either uninsured, were insured but had experienced a coverage gap in the last year, or were insured but had such high costs relative to their income that they were effectively underinsured;Whereas 4,000,000 uninsured people could have health care if the Medicaid expansion was adopted by the 12 remaining States;Whereas there are approximately 12,100,000 uninsured people who are potential marketplace shoppers, but are not enrolled in health care;Whereas every person in the United States has health care issues of his or her own or knows someone who needs health care in some form, and the need for care in instances of disability, illness, or injury is universal and nonpartisan;Whereas the COVID–19 pandemic caused many individuals to be more cognizant of the need for health care;Whereas there is no month dedicated to educating Americans on all the ways health care affects our national community and each individual life, including social determinants of health care and health care equity, and how to advocate for improvements to health care;Whereas Congress constantly considers legislation related to health issues;Whereas Americans need to be informed on the work their elected representatives are doing to protect and expand health care for all; andWhereas every person should have access to education around health care literacy, be empowered to advocate for health care, and use his or her voice to make a difference: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Health Care Awareness Month, which are to—(A)bring awareness and attention to all the ways in which health care affects our national community, what work is being done to improve it, and how even a single voice can make a difference;(B)educate and empower Americans to advocate for health care and use their voices to improve health care for all;(C)improve understandings of the work currently being done in government to expand and protect health care; and(D)highlight, lift up, and amplify the efforts of health care advocates to improve health care;(2)acknowledges the challenges facing all Americans when they seek to obtain health care;(3)recognizes the importance of protecting and expanding health care to cover all Americans regardless of race, color, religion, sex (including sexual orientation and gender identity), or national origin; and(4)supports the designation of a National Health Care Awareness Month.